106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phyllis A. ACORD, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-3040.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 5, 1996.Decided Jan. 30, 1997.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-94-713-5)
Belinda S. Morton, Fayetteville, West Virginia, for Appellant.
Charlotte Hardnett, Chief Counsel, Region III, Victor Jerry Pane, Assistant Regional Counsel, Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania;  Rebecca A. Betts, United States Attorney, Carol A. Casto, Assistant United States Attorney, Charleston, West Virginia, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Phyllis Acord appeals the district court's decision accepting the report of the magistrate judge and finding that Acord was not entitled to social security disability benefits from January 23, 1990, until March 31, 1990, the date her insured status expired.  We have carefully reviewed the briefs and other material before us.  We conclude that substantial evidence supports the Secretary's decision that Acord did not meet her burden of showing that her condition worsened after January 22, the date of a previous final disability adjudication adverse to Acord, to the point that she was unable to return to her past work as a police dispatcher.


2
Further, to the extent that Acord requested reopening of the prior adjudication, the refusal to reopen that decision is not reviewable under either the Administrative Procedure Act or 42 U.S.C. § 405(g) (1994).  Califano v. Sanders, 430 U.S. 99, 104-109 (1977).  Additionally, the questions of reopening and the res judicata effect of the prior decision were not raised before the Appeals Council or in the district court, and we will therefore not consider them here.  Pleasant Valley Hosp., Inc. v. Shalala, 32 F.3d 67, 70 (4th Cir.1994).  Finally, Acord's failure to object to the magistrate judge's refusal to consider the period through January 22, 1990, waives her right to appellate review of the matter.  See Thomas v. Arn, 474 U.S. 140, 147-48 (1985).


3
We dispense with argument because our review of the material before us reveals that argument would not aid the decisional process.  The judgment is affirmed.

AFFIRMED